'■Campbell, J:
Ervin Palmer undertook to prove a claim against Lee’s ■estate, consisting of demands purchased from co-tenants of Lee for use and occupation by him of their common estate.
There was no proof of any agreement or understanding that Lee was to pay his co-tenants for the use of the land. This being so, the case comes directly within the ruling in Everts v. Beach, 31 Mich., 136, and the court erred in holding that there was such a liability.
The suggestion that the tenant held adversely would •destroy the relation of landlord and tenant entirely, and would be equally fatal as an objection to recovering rent.— Hogsett v. Ellis, 17 Mich., 351.
The judgment must be reversed, with costs.
The other Justices concurred.